Citation Nr: 0937004	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability 
status post partial left knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

This matter came to the Board of Veterans' Appeals (BVA or 
Board) on appeal form an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision the RO 
denied service connection for bilateral hearing loss, 
tinnitus, and left knee disability status post partial left 
knee replacement.  The Veteran, whose active service 
reportedly included periods from March 1944 to June 1946, 
June 1947 to August 1949, and June 1951 to June 1953, 
appealed that decision to the Board.  The Veteran testified 
at a Board hearing in April 2008.  

In a decision dated in July 2008, the Board granted service 
connection for bilateral hearing loss and tinnitus and 
remanded the claim of entitlement to service connection for 
left knee disability status post partial left knee 
replacement.  That issued has now been returned to the Board 
for further appellate consideration.  In September 2009, the 
Veteran's representative presented argument on behalf of the 
Veteran and submitted evidence not previously of record 
accompanied by waiver of consideration of that evidence by 
the agency of original jurisdiction pursuant to the 
provisions of 38 C.F.R. § 20.1304 (2009).  

This appeal has been advanced on the docket of the Board 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  



FINDING OF FACT

The Veteran's left knee disability, including degenerative 
changes and status post partial left knee replacement, is 
causally related to left knee injury in service.  



CONCLUSION OF LAW

A left knee disability, including degenerative changes and 
status post partial left knee replacement, was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2009).  In this case, the 
Board concludes that no further notice or assistance is 
required as the outcome of the Board's decision is favorable 
to the Veteran, and no prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the Veteran's 
discharge from active duty service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Each disabling condition shown by a Veteran's service 
records, or for which he seeks a service connection, must be 
considered on the basis of the places, type and circumstances 
of his service as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts of each individual case.  38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

The Veteran is seeking service connection for left knee 
disability status post partial left knee replacement.  It is 
the Veteran's contention that his current left knee 
disability is the result of injuries in service.  The Veteran 
reports that he first injured his left knee in service in 
1944 while he was an apprentice seaman in the Navy in the V-5 
program at Dartmouth.  He further states that he injured his 
left knee again in 1947 while serving as an ensign assigned 
to the USS BELTRAMI (AK-162).  He states there was no doctor 
available and recalls that he went to the pharmacist's mate 
who wrapped his knee.  

The Veteran's service treatment records for his service from 
his first period of active service ending in June 1946 are 
not available and records earlier than the Veteran's 
examination for qualification for active duty in 
February 1951 do not refer to complaint or finding regarding 
the left knee.  At the February 1951 examination, the Veteran 
gave a history of a trick or locked knee and reported he had 
been hospitalized in 1945 for water on the left knee while at 
Dartmouth in the Navy V-12.  The examiner elaborated that the 
Veteran's first accident was in 1944 and that he said that 
when he plays tennis the knee swells and then goes down in a 
day or two.  The assessment after clinical examination was 
history of trick knee, no pathology or limitation of motion.  
The record includes a March 1951 letter from the Chief of 
Naval Personnel to the Veteran advising him that a waiver was 
being issued for residuals of trick knee found on examination 
for active service and from review of his medical history.  
He was advised it was not considered sufficiently 
disqualifying for active service.  

In a letter dated in July 2009, the Veteran's wife reported 
that she and the Veteran were married in January 1951 and the 
Veteran was recalled to active duty in the Navy in June of 
that year.  She said the Veteran served on a destroyer escort 
for two years and when he came back, his knees were bothering 
him.  She said the Veteran's "trick" knee, which got 
steadily worse over the years, bothered him in 1953.  She 
said the Veteran tried to play tennis a few times, but each 
time it "came out" and "locked" and his opponent had to 
pull things back into place.  She said the Veteran had to 
refuse an offer to coach the high school tennis team.  

At a February 1957 examination for qualification to transfer 
to the Navy ready reserve, the Veteran reported a history of 
a trick or locked knee.  The examiner elaborated that the 
Veteran reported his left knee goes out of joint when he 
moves it sideways - gets a click and pain, sometimes swelling 
afterwards.  He reported pain lasting 5 to 10 minutes while 
actively engaged in sports or walking.  It was noted that the 
original injury was in 1944 while on active duty and that it 
occurs while playing tennis.  The last episode had been in 
September 1956.  On clinical examination, rotation of the 
left knee showed looseness of ligaments, and there was full 
range of motion.  The impression was dislocated semilunar 
cartilage.  The Veteran was referred for to the orthopedic 
clinic at the U.S. Naval Hospital, St. Albans, New York, for 
consultation and X-rays. After the March 1957 consultation, 
the impression was:  chondromalacia of the left patella; 
subluxation left patella, chronic recurrent; moderate 
osteoarthritic changes of left knee joint; and reduced 
exertional tolerance.  The examiner's opinion was that the 
Veteran was disqualified for the active reserve.  

In a June 1957 letter, the Chief of Naval Personnel informed 
the Commandant of the Third Naval District that the Veteran 
was not physically qualified for transfer to the Ready 
Reserve.  He further stated that in the event the Veteran was 
ordered to extended active duty, waiver of residuals of trick 
knee was granted.  

Private medical records show that in April 1987, when the 
Veteran was seen with complaints of locking of the left knee, 
he gave a history of having twisting injury of his left knee 
in service in World War II and a twisting episode during the 
Korean War not associated with any combat duties, but with 
athletics.  He reported that thereafter he often had 
something "come out and lock up" and he had to have someone 
else put traction into extension on his leg.  The Veteran 
gave a history of having seen physicians who had given him a 
variety of advice including staying off the knee, patella 
removal, and muscle strengthening.  The physician who 
examined the Veteran in April 1987 said it appeared the 
Veteran probably had a torn medial meniscus that locked out 
of place, and the physician said he suspected that the 
Veteran tore his anterior cruciate many years ago, probably 
sometime in one of the initial injuries.  The Veteran 
underwent a partial medial menisectomy in May 1987, and in 
the operative report, the history was that the Veteran had 
had many years of instability secondary to an anterior 
cruciate deficiency and recently had been catching and 
jamming the medial aspect of the joint consistent with a torn 
meniscus.  The postoperative diagnosis was tear of medial 
meniscus with remote tear of anterior cruciate with 
degenerative changes.  

Later records show that when the Veteran was treated for left 
knee complaints by Jon T. Moor, M.D., for his left knee in 
2000, the history was that the Veteran's initial left knee 
injuries occurred in World War II and the Korean War.  He had 
had locking that required arthroscopy in the 1980s for 
excision of a torn meniscus and reportedly since that time 
had had a good result except for ongoing giving way.  The 
Veteran reported he started having pain with walking in 1998 
and continued difficulty with swelling, popping and giving 
way without locking.  The impression was left knee anterior 
cruciate ligament insufficiency with secondary meniscus 
tear/excision with secondary early degenerative joint 
disease.  

Private medical records show the Veteran continued to have 
left knee problems, and in a letter dated in June 2004, Adam 
S. Bright, M.D., reported he had performed left partial knee 
replacement surgery on the Veteran in October 2003 due to 
degenerative disease around the medial compartment of the 
left knee.  

The Veteran underwent a VA examination in November 2008, and 
the impression after examination was degenerative joint 
disease left knee, status post partial knee replacement.  The 
examiner, who stated that according to the examination 
request form the Veteran's service was from June 1951 to 
June 1953, said there was no medical documentation in the 
service medical records indicating the Veteran injured his 
left knee.  The examiner said that several years after 
discharge the Veteran had developed chondromalacia and 
osteoarthritis of the left knee.  The examiner said that 
consequently, based on available medical evidence it is less 
likely than not that the Veteran's left knee condition is 
related to events that occurred in military service.  

In a letter dated in August 2009, Dr. Bright said he had 
reviewed the Veteran's extensive medical records and his VA 
claims file.  He stated it appears likely that the Veteran's 
knee condition began with an accident in 1944 and after this 
was diagnosed with "trick knee."  Dr. Bright noted that the 
Veteran's initial injury was in 1944 and after that he had 
off and on pain until he underwent arthroscopic surgery when 
he was found to have an injury of the anterior cruciate 
ligament as well as shredded meniscus.  Dr. Bright said it 
appears more likely than not that the Veteran's injuries 
sustained back in 1944 resulted in his development of 
arthritis inside the knee that required, in October 2003, 
partial knee replacement.  

Dr. Bright said that furthermore, and at the very least, 
based on the in-service evidence of a 1944 left knee injury, 
subsequent treatment at the Dartmouth Navy hospital for the 
left knee in 1945 (which Dr. Bright was noted on service 
medical records), statements from the Veteran and his wife of 
observable painful limitation of motion within one year of 
service discharge in 1953 and the medical diagnosis by X-ray 
of arthritis in 1957, it is his opinion that it is more 
likely than not that the Veteran's left knee arthritis is 
attributable to the 1944 injury.  Dr. Bright also said that 
based on the 1957 diagnosis of moderate osteo-arthritic 
changes, it is more likely than not that his arthritic knee 
condition was present and manifested to a moderate degree 
during the Veteran's second period of active service or 
within one year his active service ending in 1953.  Dr. 
Bright stated that his opinions were within a reasonable 
degree of medical certainty.  

The Board accepts as credible the statements and testimony of 
the Veteran that he suffered a knee injury in service.  
Although there are no chronological records to that effect 
for the Veteran's first period of service, his statements are 
corroborated by the history he gave when he returned to 
active duty in 1951 and at that time reported an initial left 
knee injury in 1944 and having been treated for water on his 
left knee in service in 1945.  The Board also accepts as 
credible the statements of the Veteran and his wife to the 
effect that he had continuing problems with his left knee 
during and beyond his period that ended in June 1953.  
Further, when the Veteran sought medical treatment for his 
left knee in the 1980s and in 2000, both times well before he 
filed a service connection claim, he consistently gave a 
history of left knee injury in service, with the initial 
injury during World War II, which would have been during his 
first period of service.  Although the opinion of the VA 
examiner who conducted the November 2008 VA examination is 
against the claim, its probative value is somewhat limited by 
the examiner's mis-information that the Veteran was only in 
active service from June 1951 to June 1953.  Further, he 
based his negative opinion on the absence of medical evidence 
documenting left knee injury in service and, in doing so, 
apparently did not judge that the medical history of an 
injury in 1944 given by the Veteran in 1951 was credible.  

The Board gives greater weight of probative value to Dr. 
Bright's opinion because his opinion is based on the premise 
that the Veteran suffered a left knee injury in active 
service, and, as outlined above, the Board accepts that as 
true because of credible statements of the Veteran bolstered 
by the histories reported in medical histories in 1951 and 
consistently thereafter.  Further, Dr. Bright's letter 
evidenced a comprehensive review of the entire medical record 
with a plausible rationale for his conclusion that the 
Veteran's injuries in service resulted in his current left 
knee disability manifested by degenerative changes, status 
post partial left knee replacement.  

Based on the foregoing, the weight of the evidence supports 
the finding that the Veteran's current left knee disability, 
including degenerative changes and status post partial left 
knee replacement, is causally related to left knee injury in 
service.  The Board therefore concludes that service 
connection for the Veteran's left knee disability, including 
degenerative changes and status post partial left knee 
partial replacement, is established, and the claim will be 
allowed.  




ORDER

Service connection for a left knee disability, including 
degenerative changes and status post partial left knee 
replacement, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


